DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on October 22, 2019, and October 23, 2019 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,488,535. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claims 1-14:
Application 16/660,564
US Patent 10,488,535
Claim 1
Claim 1
1. An apparatus for precompensating for the effects of diffraction and wave-optical interference comprising: 

	a sensor; 

	a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects, 

	the physical aperture pattern to receive radiation from a scene and precompensate for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference and diffraction effects of the physical aperture pattern to project a radiation pattern, the radiation pattern projected in a desired overlapping pattern that would have resulted if the physical aperture pattern had the desired aperture pattern but without the wave-optical interference and diffraction effects.
1.  An apparatus for precompensating for the effects of diffraction and wave-optical interference comprising: 

	a sensor;  

	a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects,

	the physical aperture pattern to receive radiation from a scene  and pre-compensate for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference and diffraction effects of the physical aperture pattern to project a radiation pattern, the radiation pattern projected in a desired overlapping pattern that would have resulted if the physical aperture pattern had the desired aperture pattern but without the wave-optical interference and diffraction effects. 

Claim 2
Claim 2
2. The apparatus as in claim 1 wherein the physical aperture pattern is used for more than one frame.
2.  The apparatus as in claim 1 wherein--the physical aperture pattern is used for more than one frame. 

Claim 3
Claim 3
3. The apparatus as in claim 2 wherein the subject is at varying distances from the physical aperture pattern.
3.  The apparatus as in claim 2 wherein the subject is at varying distances from the physical aperture pattern. 

Claim 4
Claim 4
4. The apparatus as in claim 1 wherein the radiation includes visible light wavelengths.
4.  The apparatus as in claim 1 wherein the radiation includes visible light wavelengths. 

Claim 5
Claim 5
5. The apparatus as in claim 1 wherein the radiation includes infrared wavelengths.
5.  The apparatus as in claim 1 wherein the radiation includes infrared wavelengths. 

Claim 6
Claim 6
6. The apparatus as in claim 1 wherein the radiation includes ultraviolet wavelengths.
6.  The apparatus as in claim 1 wherein the radiation includes ultraviolet wavelengths. 
 
Claim 7
Claim 7
7. The apparatus as in claim 1 wherein the radiation includes microwave wavelengths.
7.  The apparatus as in claim 1 wherein the radiation includes microwave wavelengths. 

Claim 8
Claim 8
8. The apparatus as in claim 1 wherein the radiation pattern is projected upon a sensor sensitive to the wavelength of the radiation.
8.  The apparatus as in claim 1 wherein the radiation pattern is projected upon a sensor sensitive to the wavelength of the radiation. 

Claim 9
Claim 9
9. The apparatus as in claim 8 wherein the projected radiation pattern comprises a plurality of overlapping images.
9.  The apparatus as in claim 8 wherein the projected radiation pattern comprises a plurality of overlapping images. 

Claim 10
Claim 10
10. The apparatus as in claim 9 wherein the plurality of overlapping images is processed using coded aperture imaging techniques.
10.  The apparatus as in claim 9 wherein the plurality of overlapping images is processed using coded aperture imaging techniques. 

Claim 11
Claim 11
11. The apparatus as in claim 9 the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Uniformly Redundant Array (URA) patterns if there had been no wave-optical interference and/or diffraction effects.
11.  The apparatus as in claim 9 the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Uniformly Redundant Array (URA) patterns if there had been no wave-optical interference and/or diffraction effects. 

Claim 12
Claim 12
12. The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Modified Uniformly Redundant Array (MURA) patterns if there had been no wave-optical interference and/or diffraction effects.
12.  The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Modified Uniformly Redundant Array (MURA) patterns if there had been no wave-optical interference and/or diffraction effects. 

Claim 13
Claim 13
13. The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Perfect Binary Array (PBA) patterns if there had been no wave-optical interference and/or diffraction effects.
13.  The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Perfect Binary Array (PBA) patterns if there had been no wave-optical interference and/or diffraction effects.

Claim 14
Claim 14
14. The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject 




In view of the foregoing, claims 1-14 of the instant application are substantially identical claims 1-14 of US Patent 10,488,535, as indicated above, with the claims of the instant application claims being broader in scope than the patent claims and are therefore an obvious variant thereof.  That is, claims 1-14 are anticipated by claims 1-14, respectively, of the patent.

Regarding claims 15-28:
Application 16/660,564
US Patent 10,488,535
Claim 15
Claim 1
15. A machine-implemented method comprising: precompensating for the effects of diffraction and wave-optical interference on an apparatus comprising: 
	a sensor; 

	a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects, 

	the physical aperture pattern receiving radiation from a scene and precompensating for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference and diffraction effects of the physical 



	a sensor;  

	a physical aperture pattern constructed to emulate a result of a desired aperture pattern if the desired aperture pattern did not produce wave-optical interference and diffraction effects,

 	the physical aperture pattern to receive radiation from a scene  and pre-compensate for the wave-optical interference and diffraction effects of the desired aperture pattern, taking advantage of wave-optical interference 

Claim 16
Claim 2
16. The machine-implemented method as in claim 15 wherein the physical aperture pattern is used for more than one frame.

2.  The apparatus as in claim 1 wherein--the physical aperture pattern is used for more than one frame. 

Claim 17
Claim 3
17. The machine-implemented method as in claim 16 wherein the subject is at varying distances from the physical aperture pattern.

3.  The apparatus as in claim 2 wherein the subject is at varying distances from the physical aperture pattern. 

Claim 18
Claim 4
18. The machine-implemented method as in claim 15 wherein the radiation includes visible light wavelengths.
4.  The apparatus as in claim 1 wherein the radiation includes visible light wavelengths. 

Claim 19
Claim 5
19. The machine-implemented method as in claim 15 wherein the radiation includes infrared wavelengths.
5.  The apparatus as in claim 1 wherein the radiation includes infrared wavelengths. 

Claim 20
Claim 6
20. The machine-implemented method as in claim 15 wherein the radiation includes ultraviolet wavelengths.
6.  The apparatus as in claim 1 wherein the radiation includes ultraviolet wavelengths. 
 
Claim 21
Claim 7
21. The machine-implemented method as in claim 15 wherein the radiation includes microwave wavelengths.
7.  The apparatus as in claim 1 wherein the radiation includes microwave wavelengths. 

Claim 22
Claim 8

8.  The apparatus as in claim 1 wherein the radiation pattern is projected upon a sensor sensitive to the wavelength of the radiation. 

Claim 23
Claim 9
23. The machine-implemented method as in claim 22 wherein the projected radiation pattern comprises a plurality of overlapping images.
9.  The apparatus as in claim 8 wherein the projected radiation pattern comprises a plurality of overlapping images. 

Claim 24
Claim 10
24. The machine-implemented method as in claim 23 wherein the plurality of overlapping images is processed using coded aperture imaging techniques.
10.  The apparatus as in claim 9 wherein the plurality of overlapping images is processed using coded aperture imaging techniques. 

Claim 25
Claim 11
25. The machine-implemented method as in claim 23 the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Uniformly Redundant Array (URA) patterns if there had been no wave-optical interference and/or diffraction effects.
11.  The apparatus as in claim 9 the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Uniformly Redundant Array (URA) patterns if there had been no wave-optical interference and/or diffraction effects. 

Claim 26
Claim 12
26. The machine-implemented method as in claim 23 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Modified Uniformly Redundant Array (MURA) patterns if there had been no wave-optical interference and/or diffraction effects.
12.  The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of Modified Uniformly Redundant Array (MURA) patterns if there had been no wave-optical interference and/or diffraction effects. 

Claim 27
Claim 13
27. The machine-implemented method as in claim 23 wherein the pattern 



Claim 28
Claim 14
28. The machine-implemented method as in claim 23 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of random patterns if there had been no wave-optical interference and/or diffraction effects.

14.  The apparatus as in claim 9 wherein the pattern incident upon the sensor is an overlapping of the image of a subject positioned in front of the physical aperture pattern as projected through a plurality of random patterns if there had been no wave-optical interference and/or diffraction effects.



In view of the foregoing, claims 15-28 of the instant application are substantially identical claims 1-14 of US Patent 10,488,535, as indicated above, with the claims of the instant application claims being broader in scope than the patent claims and are therefore an obvious variant thereof.  That is, claims 15-28 are anticipated by claims 1-14, respectively, of the patent.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CHRISS S YODER III/Examiner, Art Unit 2697